DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 01/06/2021 s acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-6 have been cancelled. Claims 16-28 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1 and 7-28 are pending and claims 1 and 7-15 are under examination.
Priority
This application has an effective filling date of 08/07/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP2014102144A) in view of Nam et al.  (US2009/0308744 A1), Deng (US20060113187A1), and Taniguchi et al. (US20080233605A1), as evidenced by Liu et al., .
With respect to claim 1, Inoue, throughout the reference and especially at abstract, 1-4, and claim 1, teaches a system for determining a percentage glycation of hemoglobin as HbAIC (abstract), the system comprising a first electrochemical test, the first electrochemical test providing for an HbAIC concentration, and a second electrochemical test, the second electrochemical test providing for the total amount of hemoglobin (see pages 3-4: Measurement method of glycated hemoglobin and Measurement of total amount of hemoglobin).  Inoue at the figures 1-2 teaches that the assays on conducted on a test strip. Inoue at 2-4 teaches that the test strip for glycated hemoglobin (which is the first electrochemical test strip) includes a coating of fructosyl amino acid oxidase (see page 3: Measurement method of glycated hemoglobin). Inouye at abstract teaches including a protease, specifically orientase, which is a neutral protease of Bacillus subtilitis origin and one of the metalloproteases. Inoue at id. teaches that the reagents are coated on the test strip (see page 3 components of reagent fixed to Regions 38-42). Inoue at 3 (last paragraph)-4 (first paragraph) teaches that the test for detecting hemoglobin includes a potassium ferricyanide solution and a lysing surfactant.  

Inoue does not teach two test strips and does not teach the remainder of the reagents.
However, Nam, throughout the reference and especially at abstract, [0026], [0036], [0052], [0057]-[0061], and Fig. 11, teaches a system for determining a percentage glycation of hemoglobin as HbAIC, the system comprising first electrochemical test strip, the first electrochemical test strip providing the HBAIC concentration, and the second electrochemical test strip, the second electrochemical test strip providing for the total amount of hemoglobin.

Finally, Taniguchi, throughout the reference and especially at abstract, [0023], [0036], [0068], [0075]-[0076], teaches a method of measuring hemoglobin A1C in a similar method using Toyobo NEP (which appears to be the same NEP that is claimed).  Taniguchi at id. teaches various proteases can be used and uses NEP in a similar method.  NEP-801 appears to be a neutral protease from Bacillus and is a metalloproteinase. See Toyobo, Neutral Proteinase, retrieved from http://www.toyobousa.com/enzyme-NEP-801.html.  
When combined with Nam, the combination of references reads on that the test is performed on the second electrochemical test strip. Deng at [0059] and [0062] teach using Triton X-100. Under the broadest reasonable interpretation of the claim, the phrase “such that…methemoglobin” is an intended use of the device.  Since all of the components are the same, it will be assumed that the released hemogloblin is capable of reacting with the potassium ferricyanide solution to form methemoglobin. Liu at 1835 (first paragraph) and 1837 provides evidence that ferricyanide converts hemogloblin to methemoglobin.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have had two test strips, as taught by Nam, and to use a ruthenium hexamine trichloride mediator, and to use NEP-801, as taught by Taniguchi, in the system of Inoue.
One of ordinary skill in the art would have been motivated to have had two test strips, as taught by Nam, and to use a ruthenium hexamine trichloride mediator, and to use NEP-801, as taught by Taniguchi, in the system of Inoue, because Inoue teaches measuring both glycated hemoglobin and total hemoglobin and using a test strip and it is routine to use two test strips to 

One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to use two test strips to measure two analytes and it is routine to use a ruthenium hexamine trichloride mediator and NEP-801.
	With respect to claim 7, this is an intended use of the system. Since the fuctosyl amino oxidase and the mediator are present, it is expected that the electron is transferred from the fructosyl amino oxidase to the mediator, as the same components are present.  The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference that the device cannot do this.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).

With respect to claim 8, Nam at [0050]-[0052] and [0057]-[0061] teaches that each of the first and second electrochemical test strips includes a first electrode and second electrode.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP2014102144A) in view of Nam et al.  (US2009/0308744 A1), Deng (US20060113187A1), and Taniguchi et al. (US20080233605A1), as applied to claim 8, and further in view of Yoo et al. (US20090221431A1).
With respect to claim 9, Inoue, Deng, Taniguchi, and Nam do not teach an interdigitated electrode.
However, Yoo, throughout the reference and especially at [0064], [0069], [0074]-[0077], teaches a method of measuring hemoglobin and H1bac using an interdigitated electrodes.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an interdigitated electrode, as taught by Yoo, in the system of Inoue, as modified by Nam, Deng, and Taniguchi.
One of ordinary skill in the art would have been motivated to have used an interdigitated electrode, as taught by Yoo, in the system of Inoue, as modified by Nam, in the system of Inoue, as modified by Nam, Deng, and Taniguchi, because interdigitated electrodes are routine and combine multiple electrodes.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to use an interdigitated electrode.
With respect to claim 10, Deng at [0065] teaches adding reagents to the surface of the electrode.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP2014102144A), Nam et al.  (US2009/0308744 A1), Deng (US20060113187A1), and .
With respect to claim 11, Inoue. Taniguchi, Yoo, and Nam do not teach painting the reagents on the electrode.
Deng at [0065] teaches adding reagents to the surface of the electrode.
Moreover, Manohar, throughout the reference and especially at [0032] teaches painting (coating) with reagents.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have painted the sensor, as taught by Manohar, with the reagent, as taught by Manohar and Deng, in the system of Inoue, as modified by Nam, Deng, Taniguchi, and Yoo.
One of ordinary skill in the art would have been to motivated to have painted the sensor, as taught by Manohar, with the reagent, as taught by Manohar and Deng, in the system of Inoue, as modified by Nam, Deng, Taniguchi, and Yoo, because electrodes are commonly painted with reagents.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to paint an electrode with reagents.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Inoue (JP2014102144A) in view of Nam et al.  (US2009/0308744 A1), Deng (US20060113187A1), and Taniguchi et al. (US20080233605A1), as applied to claim 12, and further in view of Lewis et al  (US6773671B1).
With respect to claims 13-15, Inoue, Nam, Taniguchi, and Deng do not teach a third test strip.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured glucose and/or lactate on an additional test strip, as taught by Lewis, in the system of Inoue, as modified by Nam, Taniguchi, and Deng.
One of ordinary skill in the art would have been motivated to have measured glucose and/or lactate on an additional test strip, as taught by Lewis, in the system of Inoue, as modified by Nam, Taniguchi, and Deng, because total hemoglobin, glycated hemoglobin, and lactate and glucose levels are all associated with diabetes.
One of ordinary skill in the art would have a reasonable expectation of success, because Lewis teaches using multiple test strips to measure additional analytes.
Response to Arguments
In light of the amendments, the claim objections are withdrawn.
Applicant’s arguments, see Remarks, filed 01/06/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant argues the methemoglobin is not taught. However, this is an intended use of the test strip.  As long as the test strip is capable of producing methemoglobin when used with hemoglobin, the claim is met. Since the same chemicals are on the test strip as the claims, it will be expected to be capable of producing methemoglobin. Applicant does not argue the dependent claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641